      Case 3:19-cv-00011-AWT Document 79 Filed 07/02/20 Page 1 of 12



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT


-------------------------------- x
PAUL ERIC LEWIS,                 :
                                 :
          Plaintiff,             :
                                 :
v.                               :      Civil No. 3:19cv11 (AWT)
                                 :
SOUTHERN CONNECTICUT STATE       :
UNIVERSITY and ASSISTANT DEAN OF :
STUDENT AFFAIRS CHRISTOPHER M.   :
PISCITELLI (in his official and :
individual capacities),          :
                                 :
          Defendants.            :
-------------------------------- x


               RULING AND ORDER DISMISSING COMPLAINT

     Plaintiff Paul Eric Lewis, proceeding pro se and in forma

pauperis, initiated this case by way of a complaint filed on

January 3, 2019 (ECF No. 1). He has since filed several amended

complaints. See ECF Nos. 24, 27, 34, 63, 66, 69, and 70. The court

treats his latest amended complaint, ECF No. 70, as the operative

pleading. It alleges that defendants Southern Connecticut State

University (“SCSU”) and its Assistant Dean of Student Affairs

Christopher M. Piscitelli (“Piscitelli”) discriminated against the

plaintiff and attempted to deprive him of his right to pursue an

education at SCSU because of his disability. For the reasons that

follow, the plaintiff’s complaint fails to state a claim upon which
      Case 3:19-cv-00011-AWT Document 79 Filed 07/02/20 Page 2 of 12



relief may be granted. Accordingly, all of his claims will be

dismissed with prejudice.

I.   FACTUAL ALLEGATIONS

     The plaintiff’s complaint, liberally construed, alleges the

following facts. In 2005 and 2008, the plaintiff was banned from

the SCSU campus for several years on the basis of what he alleges

were false reports. 1 In July 2017, the plaintiff, Piscitelli, and

other SCSU personnel participated in a conciliation hearing at the

behest of the Connecticut Human Rights Office (the “CHRO”) to

resolve the ban and the allegations surrounding its enactment. On

July 20, 2017, the plaintiff received a letter from Piscitelli

stating that, as of that date, “the ban from [SCSU] . . . is lifted

and you are free to enjoy all of the benefits afforded to [SCSU]

students.”   Ex.   1   (the   “Piscitelli   Letter”),    ECF   No.     70-1.

Thereafter, the plaintiff applied for admission to several SCSU

programs between Fall 2017 and Spring 2019. He alleges that his

applications were unsuccessful because the defendants repeatedly

thwarted his efforts to be accepted as a student at SCSU.

     In Count I, the plaintiff alleges that SCSU attempted to

reject his Fall 2017 application to its undergraduate IT program


1 The 2005 and 2008 bans from the SCSU campus served as the bases
of another complaint filed by the plaintiff in federal court,
which was dismissed with prejudice for failure to state a claim.
See Ruling and Order, Lewis v. R. Thomas Clark and the
Connecticut Board of Regents, Docket No. 14-cv-1592-RNC, 2015 WL
3905315 (D. Conn. June 25, 2015).


                                   -2-
       Case 3:19-cv-00011-AWT Document 79 Filed 07/02/20 Page 3 of 12



by denying it had received the plaintiff’s official transcripts

from   his    former       educational      institutions,       Gateway          Community

College,     the    University      of     New    Haven 2,    and   Fitchburg        State

University.      See      Compl.   10,    17,    18,    19.   After    the       plaintiff

confirmed that the transcripts were received by SCSU, he was

accepted into the program, but he declined to enroll.

       In Counts II and III, the plaintiff alleges that Piscitelli

“conspired” with the director of graduate admissions at SCSU, Lisa

Galvin,    “to     make    sure    that    the    webpage     portal    for       graduate

application[s] would work and not work, in such a way as to ensure

that   applicant,      Lewis,      could    not    be   accepted      as     a    graduate

student[.]” Id. at 9. Specifically, the plaintiff alleges that

“the SCSU website was manipulated to show false information,”

including that the university never received any of his official

transcripts from his former educational institutions, see id. at

16-20, that the university received a letter of recommendation

that was never sent, see id., and that the plaintiff was granted

an application fee waiver that he was, in fact, denied, see id. He

contends that SCSU “did nothing to make it clear, on its portal,

or in any other way, what [SCSU] truly received and did not

receive[,]” id. at 19, in order to deny, as to Count II, his



2 The plaintiff represents at various points in the complaint
that he previously attended the University of New Haven, the
University of New Hampshire, and/or “UNH.”


                                           -3-
       Case 3:19-cv-00011-AWT Document 79 Filed 07/02/20 Page 4 of 12



November     and     December   2018 applications     to   its Department        of

Counseling and School Psychology programs and to deny, as to Count

III, his Spring 2019 application to its Department of Public Health

program. Id. at 12. He also claims that one of his former colleges,

Fitchburg State University, acted in “collusion” with SCSU when it

“cancelled sending his official transcript to [SCSU] until after

the    August      1st   [application]   deadline,   so    that    it   would    be

impossible for Plaintiff to get that transcript into [SCSU] on

time.” Id. at 18; see also id. at 19.

       The plaintiff further alleges that Piscitelli “attempt[ed] to

set the plaintiff up to be banned from campus again, as punitive

action by SCSU,” in December 2018. Id. at 8. According to the

plaintiff, Piscitelli threatened him with legal action for lying

about the conduct that resulted in his 2008 ban from SCSU’s campus

and “forged” an email to make it appear as if he had violated a

newly issued SCSU ban that prohibited him from communicating with

all SCSU staff other than Piscitelli. The complaint does not allege

that   any   action,       legal   or   otherwise,   was   taken   against      the

plaintiff as a result of Piscitelli’s alleged conduct.

       The   plaintiff      claims   that the defendants      engaged in        the

aforementioned conduct to discriminate against him “on the grounds

of ‘mental’ disability.” Id. at 16. He alleges that SCSU “found

out that [he] was on Social Security Disability due to ‘Panic

Disorder and Agoraphobia’” and that the defendants “had a cruel


                                         -4-
      Case 3:19-cv-00011-AWT Document 79 Filed 07/02/20 Page 5 of 12



bias and prejudice against people with a mental health label.” Id.

The plaintiff claims that his suspicions of discrimination were

confirmed by his former mentor and therapist, Professor Francis

Inman Armory of Washington State University, who the plaintiff

alleges “saw everything happen[].” Id. at 20. Armory allegedly

informed the plaintiff on his death bed that:

      these people talk to each other and that is why these
      actions were taken against you: that they truly feared
      you and thought you were a threat on campus, which I
      know you’re not. This would not have happened to you if
      you didn’t have a label of having a mental disability,
      which I know is merely an anxiety disorder of panic
      disorder and agoraphobia. They thought you were crazy.
      I know you’re not. We really need to take action against
      this type of discrimination.

Id.

      The   plaintiff   asserts   a     litany       of    claims   against   the

defendants, including claims under the First, Fifth, Sixth and

Fourteenth    Amendments    to    the       United        States    Constitution;

Connecticut's public accommodation statute, Conn. Gen. Stat. §

46a-64; Connecticut’s felony forgery statute,                Conn. Gen. Stat. §

53a-139; Connecticut’s false reporting statute, Conn. Gen. Stat.

§ 53a-180c; the federal misprision statute, 18 U.S.C. § 4; breach

of contract; and Title II of the Americans with Disabilities Act

of 1990, 42 U.S.C. § 12111 et seq. (ADA). He seeks $14,000,000 in

damages and injunctive relief.




                                      -5-
      Case 3:19-cv-00011-AWT Document 79 Filed 07/02/20 Page 6 of 12



II.   LEGAL STANDARD

      28 U.S.C. § 1915, which governs in forma pauperis status,

directs the court to review and dismiss an action under certain

circumstances. Under subsection (e) a court “shall dismiss the

case at any time if the court determines that . . . the action .

. . (i) is frivolous or malicious; (ii) fails to state a claim

upon which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. §

1915(e)(2)(B); Neitzke v. Williams, 490 U.S. 319, 325 (1989).

      An action is frivolous for purposes of § 1915(e) “if it has

no arguable basis in law or fact, as is the case if it is based on

an ‘indisputably meritless legal theory.’” Montero v. Travis, 171

F.3d 757, 760 (2d Cir. 1999) (quoting Neitzke, 490 U.S. at 327).

The “term ‘frivolous,’ when applied to a complaint, embraces not

only the inarguable legal conclusion, but also the fanciful factual

allegation.” Neitzke, 490 U.S. at 325. An action fails to state a

claim to relief if it lacks “sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations

and quotation marks omitted). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.




                                   -6-
        Case 3:19-cv-00011-AWT Document 79 Filed 07/02/20 Page 7 of 12



       Because “most pro se plaintiffs lack familiarity with the

formalities of pleading requirements, [the court] must construe

pro se complaints liberally.” Lerman v. Bd. of Elections, 232 F.3d

135, 140 (2d Cir. 2000). Therefore, pro se complaints “are held to

less     stringent    standards       than      formal    pleadings    drafted    by

lawyers.” Hughes v. Rowe, 449 U.S. 5, 9 (1980) (internal citation

and    quotation     marks    omitted).      “In   evaluating    [a   plaintiff’s]

complaint, [the court] must accept as true all factual allegations

in    the   complaint   and    draw    all    reasonable     inferences    in    [the

plaintiff’s] favor.” Cruz v. Gomez, 202 F.3d 593, 596-97 (2d Cir.

2000).

III. DISCUSSION

       Having   reviewed      the     plaintiff’s        complaint    applying    the

standard set forth above, the court concludes that all of his

claims must be dismissed with prejudice.

       With respect to the plaintiff’s constitutional claims, the

plaintiff alleges that the defendants violated his First, Fifth,

Sixth, and Fourteenth Amendment rights in purely conclusory terms.

See Compl. 7 (“This case asserts plaintiff was violated of his

Civil Rights and was deprived of his Civil Rights . . . as given

by the 1st, 5th, 6th, and 14th amendments to The United States

Constitution.”). No factual allegations whatsoever are offered in




                                          -7-
         Case 3:19-cv-00011-AWT Document 79 Filed 07/02/20 Page 8 of 12



support of these claims. Accordingly, they fail to state a claim

upon which relief can be granted. 3

         The plaintiff’s claims under Conn. Gen. Stat. § 46a-64, Conn.

Gen. Stat. § 53a-180c, Conn. Gen. Stat. § 53a-§ 139, and 18 U.S.C.

§ 4 are also without merit. Conn. Gen. Stat. § 46a-64 does not

provide a private right of action. See                 Traylor v. Awwa, 899

F.Supp.2nd     216,   221   (D.    Conn.   2012)    (citing     cases).   And   the

plaintiff has no right to sue the defendants, or insist they be

prosecuted, for alleged violations of criminal statutes. See Hill

v. Didio, 191 F. Appx.          13,     14-15 (2d Cir. 2006) (“[C]rimes are

prosecuted by the government, not by private parties.”) (citing CT

Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 86–87 (2d

Cir.1972)).

         With respect to the plaintiff’s claim for breach of contract,

the plaintiff has not pled facts that could establish the existence

of   a    contract    between     the   plaintiff   and   the    defendants.     To

properly allege a breach of contract, the plaintiff must establish

“the formation of an agreement, performance by one party, breach

of the agreement by the other party, and damages.” Meyers v.



3The plaintiff’s constitutional claims also fail on other grounds.
For example, the plaintiff’s allegations do not implicate the Sixth
Amendment because he does not allege that he was prosecuted for a
crime. Nor do they implicate the Fifth Amendment, as the Fifth
Amendment constrains only federal, not state, actors. Ambrose v.
City of New York, 623 F. Supp. 2d 454, 466 (S.D.N.Y. 2009). The
defendants are not federal actors.


                                         -8-
          Case 3:19-cv-00011-AWT Document 79 Filed 07/02/20 Page 9 of 12



Livingston, 311 Conn. 282, 291 (2014). With regard to the first

element, the Connecticut Appellate Court has stated:

       [T]o form a contract, generally there must be a bargain
       in which there is a manifestation of mutual assent to
       the exchange between two or more parties. The
       manifestation of assent may be made wholly or partly by
       written or spoken words or by other acts or by failure
       to act. [The] agreement must be definite and certain as
       to its terms and requirements.

Bartomeli v. Bartomeli, 65 Conn.App. 408, 414 (2001).

       The    plaintiff         alleges     that     the       Piscitelli      Letter    was

“presented” to him as a “written contract by [SCSU] to accept Lewis

on its premises and to accept Lewis as a student-applicant should

Lewis ever decide to apply to SCSU.” Compl. 9. He claims that this

contract was breached by the defendants’ alleged attempts to thwart

his acceptance to SCSU. These allegations are insufficient to give

rise   to     a    reasonable       inference      that    a    contract    existed.     The

plaintiff does not allege facts that could establish that there

was any manifestation of mutual assent between the parties; nor

does he allege facts showing that an agreement with definite and

certain terms was reached. The plaintiff simply alleges that a

contract existed and this conclusory assertion is insufficient to

state a claim.

       With       respect      to   the    plaintiff’s         ADA   claims,    the     court

concludes         that   the    plaintiff’s        allegations        do   not support      a

plausible inference that the plaintiff is entitled to relief. Title

II   of    the     ADA   provides:        “Subject   to    the       provisions   of    this


                                             -9-
     Case 3:19-cv-00011-AWT Document 79 Filed 07/02/20 Page 10 of 12



subchapter, no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be

denied the benefits of the services, programs, or activities of a

public entity, or be subjected to discrimination by any such

entity.” 42 U.S.C. § 12132. To prove a violation of Title II, the

plaintiff must establish: “(1) that he is a ‘qualified individual’

with a disability; (2) that he was excluded from participation in

a public entity's services, programs or activities or was otherwise

discriminated   against     by   a   public   entity;   and   (3)   that   such

exclusion or discrimination was due to his disability. Mary Jo C

v. New York State and Local Retirement System, 707 F.3d 144,153

(2d Cir. 2013). A “disability” is defined as “(A) a physical or

mental impairment that substantially limits one or more major life

activities of such individual; (B) a record of such an impairment;

or (C) being regarded as having such an impairment[.]” 42 U.S.C.

§ 12102(1). “Major life activities” are further defined to include

“caring for oneself, performing manual tasks, seeing, hearing,

eating, sleeping, walking, standing, lifting, bending, speaking,

breathing,      learning,        reading,      concentrating,       thinking,

communicating, and working.” 42 U.S.C. § 12102(2).

     The plaintiff has failed to plead facts that could establish

that he was “disabled” within the meaning of the ADA and that he

was discriminated against because of a disability. Although the

plaintiff alleges that he has panic disorder and agoraphobia, he


                                     -10-
        Case 3:19-cv-00011-AWT Document 79 Filed 07/02/20 Page 11 of 12



does not allege any additional facts that plausibly suggest that

such mental illnesses substantially limited one or more of his

major      life    activities.      See,      e.g.,   Tylicki     v.    St.    Onge,   297

Fed.Appx.         65,   67    (2d   Cir.   Oct.28,     2008)     (holding       that   the

plaintiff's complaint did not adequately plead a disability under

Title II of the ADA where it contained no allegations describing

how his alleged mental condition substantially limited a major

life activity). Moreover, the plaintiff has failed to allege a

causal     connection         between   his    disability       and    the    defendants’

actions. The complaint does not suggest that the defendants made

any statements or engaged in any conduct reflecting animus towards

people with disabilities. The complaint does not allege that the

plaintiff received different treatment or consideration than non-

disabled applicants because of his disability. Instead, stripped

of   its    conclusory         allegations      of    “bias    and     prejudice,”     the

complaint asserts only that the defendants (1) knew that the

plaintiff has panic disorder and agoraphobia and (2) rejected his

applications for admission to three of its programs after denying

it   had    received         complete   applications.         These    allegations     are

insufficient to state a plausible claim for relief under Title II.

IV. CONCLUSION

      For the foregoing reasons, the plaintiff’s complaint (ECF

No. 70) is hereby dismissed with prejudice.

      It is so ordered.


                                           -11-
Case 3:19-cv-00011-AWT Document 79 Filed 07/02/20 Page 12 of 12



Dated this 2nd day of July 2020, at Hartford, Connecticut.



                                      __/s/ _AWT_______
                                  Alvin W. Thompson
                             United States District Judge




                             -12-
